Citation Nr: 1506339	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  09-42 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen service connection for a deviated nasal septum.

3.  Whether new and material evidence has been received to reopen service connection for sleep apnea.

4.  Whether new and material evidence has been received to reopen service connection for tinnitus.

5.  Entitlement to service connection for a deviated nasal septum.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to a higher (compensable) initial rating for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1978 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2007, May 2009, and October 2009 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in San Antonio Texas, in September 2013.  A transcript of the hearing has been associated with the claims file.  

In a February 2002 decision, the RO denied service connection for a low back disorder, styled as "low back pain."  While some service treatment records were associated with the claims file at that time, additional, relevant official service department records have been received since February 2002.  When VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claim, VA will reconsider the claim without the that there first be new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c).

Accordingly, the Board will adjudicate the Veteran's the claim of service connection for a low back disorder on the merits without making a threshold determination regarding whether new and material evidence has been received.  See 38 C.F.R. § 3.156(a).  See Vigil v. Peake, 22 Vet. App. 63 (2008).

The issue of entitlement to a compensable initial rating for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Symptoms of a low back disorder were not chronic in service, have not been continuous since separation from service, and a current low back disorder is not otherwise related to service

2.  In an April 2002 decision, the RO denied service connection for a deviated nasal septum, sleep apnea, and tinnitus.  The Veteran did not file an appeal, and the decision became final.

3.  The evidence associated with the claims file subsequent to the April 2002 decision relates to unestablished facts that are necessary to substantiate the Veteran's claims of service connection for a deviated nasal septum, sleep apnea, and tinnitus regarding the in-service incurrence and onset of the disorders.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claims. 

4.  A deviated nasal septum was not incurred in service, and is not otherwise etiologically related to service. 

5.  Sleep apnea was not incurred in service and is not etiologically related to service.

6.  Tinnitus is not etiologically related to service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The April 2002 rating decision denying service connection for a deviated nasal septum, sleep apnea, and tinnitus became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

3.  Evidence received since the April 2002 decision is new and material to reopen claims of service connection for a deviated nasal septum, sleep apnea, and tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  A deviated nasal septum was not incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

5.  Sleep apnea was not incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran is seeking to reopen previously denied claims of service connection for a low back disorder, deviated nasal septum, sleep apnea, and tinnitus.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 2002 decision, the RO denied claims regarding a deviated nasal septum, sleep apnea, and tinnitus.  All three of the foregoing claims were denied in part due to a lack of evidence showing in-service incurrence or onset.  The Veteran did not timely appeal from this decision, and the denials became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103 (2014).

Since the time of the prior final denials in April 2002, evidence added to the record includes oral and written testimony from the Veteran, providing detailed in-service onsets of symptoms purportedly relating to each of the claimed disorders.  In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the added statements amount to evidence of in-service incurrence of a deviated nasal septum, sleep apnea, and tinnitus.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished an element necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for a deviated nasal septum, sleep apnea, and tinnitus.  

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore, to the extent that the claimed low back disorder is arthritic in nature - the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a) - such as a deviated nasal septum, sleep apnea, or tinnitus - 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service Connection for a Low Back Disorder

The Veteran contends that he injured his low back over time, particularly as a result of playing sports during service, and, in testimony before the undersigned, he indicated that at separation he "was just having the basic problems, low back pains [and] . . . tingling down [his] leg."  
 
Service treatment records reflect that in July 1980, the Veteran reported having injured his back while playing football the day prior.  He requested to be placed on a physical profile, and following a physical assessment it was determined that the Veteran had a back sprain.

In December 1981, the Veteran sought to be placed on a profile due to continuous low back pain over the prior five days, for which he had been taking prescription medication.  Pain continued, and in a report near the end of December, the Veteran stated that the pain had begun spontaneously.  In January 1982, he continued to endorse low back pain, however range of motion and gait were within normal limit - the assessment was of low back pain.  In March 1982 the Veteran reported back pain for the last day, with pain extending to the lower dorsal area.  In May 1982 he sought medical attention in order to have a bed board prescribed for sleeping, and complained of a sore back - the assessment was bursitis.

While no record of a separation examination at discharge is included in the Veteran's service treatment records, in October 1982 (only three months before separation), the Veteran indicated that - other than a broken jaw - he had no health problems.

Following separation from service, the Veteran was involved in a motor vehicle accident in March 1992, and in October 1993 he began complaining of low back pain.  An October 1993 letter from a private physician indicated that the Veteran had L4-5 bulging disc with recurrent lower back pain.  He was involved in another motor vehicle accident in April 1996, at which time he endorsed immediate onset of low back pain.  Imaging was negative for a lumbar fracture, and the Veteran was diagnosed with a lumbar strain.  A November 1996 private treatment report indicated that the Veteran reported having been "disabled since 1991 or 1992, secondary to motor vehicle accidents."  He had been experiencing low back pain for four to five years, and the reviewing physician's assessments included chronic low back pain, and a history of bulging disc.  The Veteran's low back pain was specifically described as secondary to a 1992 motor vehicle accident.

Chronic mechanical low back pain flared-up following another motor vehicle accident in October 1999, though x-ray imaging at that time showed the spine was normal.

On VA examination in November 2001, the Veteran reported that he injured his back while playing football in 1982, and that he had other nonspecific sports-related injuries during service.  Examination revealed that the Veteran ambulated with an exaggerated left antalgic, camptocormic, eggshell gait.  The spine was midline, and diffusely tender, even to light palpation, over a broad area of the lumbar soft tissue.  Range of motion was significantly greater when not under direct observation, such as when undressing, dressing, tying his braces and shoes, and moving about the examination room.  Imaging revealed degenerative disc disease at the L5-S1 level, without objective evidence of lower extremity neuropathy, but otherwise no significant abnormality.  The examiner opined that there was a "[s]ignificant functional overlay as indicated by 4/5 Waddel's [with] nonorganic physical signs precluding an accurate determination of the severity" of the Veteran's low back disorder.  

In June 2002, physical examination by a VA examiner revealed negative x-ray imaging of the lumbar spine, and no evidence of radiculopathy.  The examiner opined that the Veteran had multiple strains while in service, but that his only current diagnosis with respect to the spine was chronic progressive mechanical lower back pain.  Nonetheless, in spite of the lack of pathology, the examiner suggested that the Veteran "should be considered service-connected for his lumbar disorder . . . [and] should be compensated for his service-connected lumbar disorder.  The Board notes that in arriving at this conclusion, the examiner provided no underlying rationale or explanation, and further notes that while he states that a low back disorder should be service-connected, that particular decision is a legal - not a medical - determination.  Unfortunately, the examiner made no medical determinations regarding the likely etiology of the Veteran's mechanical lower back pain.  Thus the examiner's opinion is of extremely little value in supporting the Veteran's contentions.

In October 2004 the Veteran was again in a motor vehicle accident.  Two days later he was experiencing headaches with back pain, and low back pain was assessed to be secondary to this most recent can accident.

In July 2007, the Veteran told a VA examiner that he had been suffering from a low back condition since 1978 - the year he entered service.  The disorder was manifest by constant stiffness and weakness.  X-ray imaging of the lumbar spine was within normal limits, and the Veteran was diagnosed with intervertebral disc syndrome.  When asked whether it was as likely as not that the Veteran's spine disorder was related to service, the examiner stated, "I have no idea as I have no objective information to use to provide an answer."

In June 2008, the Veteran underwent an additional VA examination of the spine, during which his entire claims file was meticulously reviewed and considered, and a physical examination was conducted.  The examiner noted that low back pain was first seen in 1981, however a herniated nucleus pulposus was not diagnosed until 1993.  With regard to his current low back symptoms and pathologies, the most "likely etiologies for these claimed conditions" included, but were not limited to, "age, obesity, deconditioning, heredity, ethnicity, concomitant health issues, subsequent trauma and intercurrent injury, life style choices and post-service occupation."

The Veteran is competent to report on symptoms which are capable of lay observation, to include symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, his endorsements of in-service pain are competent and prohibitive that such pain existed.  The Board finds it significant, however, that three months prior to discharge from service the Veteran reported that he had no health problems other than a jaw issue.  Service treatment records show sporadic acute reports of symptoms, but an evident lack of continuous symptoms.  Generally, the absence of evidence cannot be considered as affirmative negative evidence.  However, in this case the Veteran's service treatment records are detailed, cover his entire period of service, and appear complete other than the lack of a separation examination.  The record even includes treatment reports from a private hospital from which the Veteran sought treatment following a jaw injury (detailed below).  Given the complete and detailed nature of his treatment records during service, the Board finds the lack of ongoing complaints referable to the spine to be highly probative that the Veteran did not have chronic symptoms during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)).

After service, the evidence shows that the Veteran has been involved in at least four separate motor vehicle accidents of sufficient severity to require medical attention.  Although the Veteran has a several-decade history of back symptoms, such symptoms did not begin to manifest until after his 1992 car accident.  While the Veteran may believe a current low back disorder is related to service, he is not competent to render such an opinion, as this is a complex medical determination made all the more complex by the Veteran's particular history of traumatic vehicle accidents.  Layno, 6 Vet. App. 465.

Of far greater prohibitive value are VA examinations finding no link between current low back symptoms and service.  The Board finds those examinations of November 2001 and June 2008 to be exceptionally probative to the extent that they both considered the entire record and offered express opinions regarding the source of the Veteran's low back symptoms.

Thus, the Board finds that the Veteran's current low back disorder is related to a history of multiple post-service vehicle accidents, and not service - to include sports injuries during service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for a Deviated Nasal Septum

The Veteran has reported that in October 1982 he broke his jaw and nose during a football game, after which he was treated at both a civilian hospital as well as Walter Reed Army Medical Center, where his nose was "set."

Service treatment records confirm that in October 1982 the Veteran was struck in the right jaw while playing football.  He was transported to a private hospital where radiographic imaging revealed a right mandibular fracture.  There were no complaints referable to the nose, and no clinical notations otherwise associated with the nose.  The Veteran's jaw was temporarily wired shut, at which time he affirmatively confirmed that he had "no breathing difficulties."  There was no evidence of respiratory distress.  Wiring was removed in December 1982, and the Veteran was placed on a 30-day profile which proscribed running, physical training, strenuous physical activity, and lumber cutting.  

As indicated above, no record of a separation examination at discharge is included in the Veteran's service treatment records.  However on a complete physical examination in October 1982 - only three months prior to separation, the Veteran indicated that he had no health problems, other than a broken jaw.

Computerized tomography imaging through the paranasal sinuses in December 1997 did not reveal evidence of a deviated nasal septum.  A deviated nasal septum was finally diagnosed for the first time in May 2001.  At that time the Veteran reported during a follow-up appointment that he was upset because a VA treating physician had not told him that he had a broken nose, and was additionally upset that a nasal spray he had been supplied with had not cured his broken nose.  On physical examination the Veteran's nostrils were red, and it was at that time that a deviated septum to the right was noted.

Although the Veteran has repeatedly reported that his nose was broken concurrently with his jaw in service, the evidence of record shows that the nose was not broken or otherwise injured at any time during service.  While evidence of treatment at the time of an October 1982 football injury is otherwise voluminous, the Board finds that lack of any reference to the nose - to include regarding a deviated or injured septum - to be probative of the fact that there was no such injury.

Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

The Veteran has contended that following an in-service football injury to his nose, his wife began to notice that he was snoring.  In an October 2003 statement, the Veteran's wife indicated that she has witnessed the Veteran's difficulty sleeping and periodic cessations in breathing since service.  The Veteran has suggested that symptoms of snoring are evidence that his current sleep apnea had its onset during service.

Service treatment records are without evidence of sleep apnea, and other than a December 1982 report that headaches were impacting his sleep, there is no contemporaneous evidence of any in-service sleep disorder.  While no record of a separation examination at discharge is included in the Veteran's service treatment records, in October 1982, the Veteran indicated that - other than a broken jaw - he had no health problems, specifically to include problems sleeping.

In May 2001 the Veteran endorsed a four-year history of excessive day time sleepiness.  He reported snoring, with frequent waking at night.  During a June 2001 sleep study, the Veteran reported a history of snoring, apneic episodes observed by his spouse, excessive daytime sleepiness, and nocturnal bruxism.  During the study, there was a single observed apnea, with three hypopneas, and evidence of increased upper airway resistance.  The impressions were possible upper airway resistance syndrome, and periodic limb movements during sleep.  When use of a continuous positive airway pressure (CPAP) machine proved to provide some relief of symptoms, a diagnosis of obstructive sleep apnea was confirmed.

A VA treatment record shows that in June 2001, the Veteran affirmatively denied a history of nasal trauma.  In January 2002, the Veteran asked a VA healthcare provider about the possible etiology of his sleep apnea.  At that time, he reported that symptoms had been persistent since an in-service facial trauma, which caused a "displaced mandible fracture and septal deviation."  Based only on the Veteran's reported history, the healthcare provider's impression was that the Veteran's history of "facial trauma . . . may contribute [to] the etiology of [obstructive sleep apnea]."  That the examiner's opinion was not based on a review of the complete record reduces the probative value of the opinion reached.  

On VA examination in June 2002, the Veteran described his history of having been diagnosed with sleep apnea in June of 2001 following a sleep study.  He reported that use of a CPAP machine greatly improved his symptoms, and that he was now better rested than he had been in the past.  In addition, the Veteran told the examiner than in 1982 he fractured his jaw while playing football, and that it was repaired with a closed reduction.  The examiner opined that "there is absolutely no relationship between sleep apnea and the fractured jaw."

In October 2002 the Veteran presented select service treatment records to a VA sleep clinic doctor who stated that current evidence of disturbed sleep, headaches, snoring, and apneic episodes was consistent with his reported history of sleep problems and apneic episodes during service.  The doctor did not go so far as to say that current sleep apnea was related to in-service apnea, and the Board also notes that - although a doctor - the opinion was offered by a doctor of philosophy, rather than a medical doctor.

On VA examination by a medical physician in October 2009, the Veteran reported the onset of snoring to have pre-dated his in-service jaw injury.  After considering the entire claims file, and conducting a physical examination of the Veteran, the examiner concluded that obstructive sleep apnea was less likely than not related to in-service sleep problems.  In arriving at that conclusion, it was noted that service treatment records reflected none of the complaints normally associated with sleep apnea such as morning headaches, daytime somnolence, or upper respiratory obstructive problems.

The examiner stated that in-service symptoms of a sleep disorder were likely related to in-service back pain - as the only reference to disturbed sleep was included in the Veteran's request for a back board.  While such symptoms at the time may have been related to his back, the Veteran's current sleep disorder is referable to obstructed sleep apnea; and the examiner's conclusion did not indicate that such pathology was associated with service, to include an in-service disease or injury.

Though reports from the Veteran and his wife regarding snoring and cessation of breathing during sleep are competent to the extent that they are capable of lay observation, Layno, neither the Veteran nor his wife are competent to associate such observed symptoms with either obstructive sleep apnea or service.  Furthermore, although competent to endorse a history of snoring, that the Veteran has been inconsistent in reporting the date of onset of such symptoms - sometimes indicating they have been present since service began, other times saying they began only following his jaw fracture - reduces the credibility of such statements.

Of great probative value, however, is the Veteran's May 2001 report to a private treating physician of a four-year history of excessive day time sleepiness.  Because this report was made only for treatment purposes, the Board finds the Veteran's candor to be especially probative that symptoms such as sleepiness had their onset many years after service.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).

With regard to those positive nexus medical opinions from January and October 2002, Board finds them less probative than the October 2009 and June 2002 VA examiners' opinions.  The 2009 opinion, in particular, was arrived at not only after consideration of the Veteran's lay statements and the record, but also included consideration of the lack of in-service complaints such as morning headaches, daytime somnolence, or upper respiratory obstructive problems - none of which the Veteran has endorsed.

Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran contends that symptoms of tinnitus are related to service, to include being as result of "head and facial trauma" incurred during service.  See February 2002 Veteran's statement.

Service treatment records reveal that in August 1981 the Veteran reported right ear pain, with a watery discharge.  There are no other complaints referable the ears or hearing, to include complaints regarding symptoms of tinnitus.  As repeatedly indicated above, no record of a separation examination at discharge is included in the Veteran's service treatment records.  However, in October 1982, the Veteran indicated that - other than a broken jaw - he had no health problems.

In February 2002, the Veteran endorsed a three to four week history of ringing in the left ear.  Examination revealed the right tympanic membrane to be congested, but not infected, and the left ear to be totally within normal limits.  The Veteran continued to complain of "ringing in the ears and pain" in March 2002.  Since that time, however, the Veteran has not reported any such symptoms to VA treatment providers.

The Board finds that - given the complete lack of any complaints of symptoms referable to tinnitus during service, or until nearly two decades after separation, combined with the Veteran's February 2002 affirmative endorsement of a three to four week history of tinnitus - that the disorder did not onset until 2002.  With regard to his February 2002 assertion that tinnitus was associated with in-service facial trauma, such a determination is well beyond the Veteran's lay competence, and thus is of no probative value in substantiating his claim of service connection.

In total, the Board is left without any competent evidence associating tinnitus - which did not begin until 19 years after separation - with service, to include in-service facial trauma.  Thus, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in August 2006, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran appellant and what information and evidence would be obtained by VA.  The Veteran appellant was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims and ordered that the file be held open for 60 days to allow for such submissions.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by numerous VA examinations regarding both the low back and sleep apnea during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

The Veteran was not afforded VA examinations regarding tinnitus or a deviated nasal septum.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment referable to symptoms of either a deviated nasal septum or tinnitus.  Moreover, post-service evidence shows that the disorders did not have their onsets until nearly 20 years after separation.  Consequently, a VA examination as to the etiology of the claimed disorders is not warranted, even under the low threshold of McLendon.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.
	
Finally, in May 2013, these matters were remanded in order to provide the Veteran with a hearing before a Veterans Law Judge.  Such a hearing was provided in September that same year and accordingly the Board finds that the RO substantially complied with the May 2013 remand directive.  The Board has thus properly proceeded with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

To the extent that the Board is reopening the claims of service connection for a deviated nasal septum, sleep apnea, and tinnitus, the Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist with regard to these claims to reopen.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a deviated nasal septum is granted.

New and material evidence having been received, the appeal to reopen service connection for sleep apnea is granted.

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted.

Service connection for a low back disorder is denied.

Service connection for a deviated nasal septum is denied.

Service connection for sleep apnea is denied.

Service connection for tinnitus is denied.



REMAND

Statement of the Case

In a decision of October 2009, the RO granted entitlement to service connection for headaches, and assigned an initial noncompensable rating.  On a VA Form-9 submitted that same month, the Veteran perfected unrelated appeals pursuant to the issuance of a statement of the case (SOC) on those issues in October 2009.  The Board finds that the inclusion of headaches on the VA Form-9 amounted to a notice of disagreement regarding the initial rating assigned, submitted within one year of the rating decision establishing entitlement to service connection for the disability.  The RO did not issue a SOC in response to the Veteran's notice of disagreement.

When a Veteran has filed a notice of disagreement and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Here, in order to rectify the due process deficiency, these matters must be remanded for the preparation and issuance of a SOC.

Accordingly, this matter is REMANDED for the following action:

Issue the Veteran an appropriate statement of the case addressing the issue of entitlement to a compensable initial rating for headaches.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the issue following the issuance of the Statement of the Case unless the Veteran perfects his appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


